Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amended claims and AFCP filed on 02/22/2022. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-5 and 7-15 and 17-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With Primary Examiner Anh Nguyen’s approval, authorization for this examiner’s amendment was given in a telephone interview with Gregory E. Montone (Reg. No. 28, 141) on 03/15/2022.

The application has been amended as follows:
1. (Previously Presented) A server for interacting with one or more remote client devices, the server comprising: one or more processors; and one or more machine-readable media storing instructions which, when executed by the one or more processors, cause the one or more processors to: 
establish a first WebSocket connection with a first client device, 
identify, for a first single-page application, a first plurality of data plugin components each configured to provide access to one or more computer-implemented services, 
receive, from the first client device, via the first WebSocket connection, a first composite request comprising first data on which a first action is performed by a first data plugin component, and second data on which a second action is performed by a second data plugin component, wherein the first and second plugin components are executed by the server, 
execute, using a first computer-implemented service on the server, a portion of the first data plugin component to perform a first transaction, based on the first data, 
obtain, based on the first transaction, a first response data, 

execute, using a second computer implemented service on the server, a portion of the second data plugin component to perform a second transaction based on the second data, 
obtain, based on the second transaction, a second response data, and 
transmit, in a second transmission and in response to the first composite request, the second response data to the first client device via the first WebSocket connection, wherein the second computer-implemented service is different than the first computer-implemented service, and wherein the second transmission includes a second indication that the second transmission is a second message in response to the first composite request, 
wherein: 
the instructions for performing the first action cause the one or more processors to receive first service-provided response data from the first transaction, obtain a first cacheable data based on the first service-provided response data, and store the first cacheable data in association with a first key value in a cache; 
the first response data is obtained based on first service-provided response data; and the instructions further cause the one or more processors to: 
receive, after the second transmission, a second composite request from a second client device, the second composite request identifying a third action associated with a third data plugin component, 
in response to determining that the second composite request identifies the third action, perform the third action by executing a portion of the third data plugin component to: 
retrieve from the cache, using the first key value, the stored first cacheable data, and 
obtain third response data based on the retrieved first cacheable data, and transmit, in a third transmission and in response to the second composite request, the third response data to the second client device.
2. (Previously Presented) The server of claim 1, wherein the instructions further cause the one or more processors to: 
in response to determining that the second composite request identifies the third action, initiate performance of the third action by executing a portion of the third data plugin component to initiate a third transaction with a first computer-implemented service; 
receive a third composite request from the first client device via the first WebSocket connection while the third transaction is pending, the third composite request identifying a fourth action associated with a fourth data plugin component; 
abort the third transaction in response to the receiving of the third composite request and a determination that the third transaction remains pending;

transmit, in a third transmission and in response to the third composite request, the third response data to the first client device via the first WebSocket connection.
3. (Previously Presented) The server of claim 1, wherein the instructions further cause the one or more processors to:
 in response to determining that the second composite request identifies the third action, initiate performance of the third action by executing a portion of the third data plugin component to initiate a third transaction with a first computer-implemented service; 
receive, from the first client device via the first WebSocket connection and while the third transaction is pending, an indication of a suspension or termination of use of the first WebSocket connection by a first single-page application instance; and
abort the third transaction in response to the receiving of the indication and a determination that the third transaction remains pending.
4. (Previously Presented) The server of claim 1, wherein the instructions further cause the one or more processors to:
identify, for a second single-page application executing on the first client device, a second plurality of data plugin components each configured to provide access to one or more computer-implemented services, wherein the second single-page application is different than the first single-page application, and the second plurality of data plugin components includes the third data plugin component not included in the first plurality of data plugin components;
instantiate, after the transmitting of the second transmission, an instance of the third data plugin component;
in response to determining that the second composite request identifies the third action, perform the third action by executing a portion of the third data plugin component, via the instance of the third data plugin component, to obtain the third response data; and
transmit, in a third transmission separate from the first transmission and the second transmission, the third response data to the first client device via the first WebSocket connection.
5. (Previously Presented) The server of claim 1, wherein the first WebSocket connection is a WebSocket connection the second indication is a response complete indication.
6. (Canceled)
7. (Currently Amended) The server of claim 1, wherein the instructions further cause the one or more processors to:
establish a second WebSocket connection with the second client device, wherein the second WebSocket connection is different than the first WebSocket connection, wherein:

8. (Previously Presented) The server of claim 7, wherein the instructions further cause the one or more processors to: serve, to the first client device from a first domain with respect to the first client device, first single-page application resources for executing a first single-page application instance; and serve, to the second client device from a second domain with respect to the second client device, second single-page application resources for executing a second single-page application instance, wherein the second domain is different than the first domain.
9. (Currently Amended) The server of claim 1, wherein the instructions further cause the one or more processors to: 
identify a prefetch data plugin component configured to perform a prefetch action for a second single-page application, wherein the second single-page application is different than the first single-page application; 
receive a second request from an instance of the first single-page application executing on the first client device via the first WebSocket connection, the first request identifying the prefetch action; 
in response to determining that the second request includes the prefetch action, perform the prefetch action by executing a portion of the prefetch data plugin component to: 
perform a third transaction with a third computer-implemented service, 
obtain the first cacheable data based on the third transaction, and storing the first cacheable data in association with a first key value in a cache; 
identify, for the second single-page application, a second plurality of data plugin components each configured to provide access to one or more computer-implemented services, wherein the second plurality of data plugin components includes the third data plugin component different than the prefetch data plugin component; 
receive, after the storing of the first cacheable data, a third composite request from an instance of the second single-page application executing on the first client device via the first WebSocket connection, the third composite request identifying a second plurality of actions, including a third action associated with the third data plugin component; 
in response to determining that the third composite request identifies the third action, perform the third action by executing a portion of the third data plugin component to: 
retrieve from the cache, using the first key value, the stored first cacheable data, and 
obtain third response data based on the retrieved first cacheable data; and 
transmit, in a third transmission and in response to the third composite request, the third response data to instance of the second single-page application executing on the first client device via the first WebSocket connection.
10. (Previously Presented) The server of claim 1, wherein: the first plurality of data plugin components includes the third data plugin component different from the first data plugin component and 
obtain a third response data from the third data plugin component by causing the third data plugin component to perform a third action, and 
perform the first transaction based on the third response data obtained from the third data plugin component; and the instructions for performing the third action cause the one or more processors to: 
execute a portion of the third data plugin component to perform a fourth transaction with a third computer-implemented service, and 
obtain the third response data based on the fourth transaction.
11. (Currently Amended) A method implemented in a server for interacting with one or more remote client devices, the method comprising: 
establishing a first WebSocket connection with a first client device; 
identifying, for a first single-page application, a first plurality of data plugin components each configured to provide access to one or more computer-implemented services; 
receiving, from the first client device, via the first WebSocket connection, a first composite request comprising first data on which a first action is performed by a first data plugin component, and second data on which a second action is performed by a second data plugin component, wherein the first and second plugin components executed by the server; 
executing, using a first computer implemented service on the server, a portion of the first data plugin component to perform a first transaction, based on the first data; 
obtaining, based on the first transaction, a first response data; 
transmitting, in a first transmission and in response to the first composite request, the first response data to the first client device via the first WebSocket connection, wherein the first transmission includes a first indication that the first transmission is a first message in response to the first composite request; 
executing, using a second computer-implemented service on the server, a portion of the second data plugin component to perform a second transaction, based on the second data; 
obtaining, based on the second transaction, a second response data; and 
transmitting, in a second transmission and in response to the first composite request, the second response data to the first client device via the first WebSocket connection, wherein the second computer-implemented service is different than the first computer-implemented service, and wherein the second transmission includes a second indication that the second transmission is a second message in response to the first composite request; 
wherein the performing the first action includes receiving first service-provided response data from the first transaction, obtaining a first cacheable data based on the first service-provided response data, and storing the first cacheable data in association with a first key value in a cache, wherein the first 
receiving, after the second transmission, a second composite request from a second client device, the second composite request identifying a third action associated with a third data plugin component; and 
in response to determining that the second composite request identifies the third action, performing the third action by executing a portion of the third data plugin component to: 
retrieve from the cache, using the first key value, the stored first cacheable data, 
obtain third response data based on the retrieved first cacheable data, and 
transmitting, in a third transmission and in response to the second composite request, the third response data to the second client device.
12. (Previously Presented) The method of claim 11, further comprising:
in response to determining that the second composite request identifies the third action, initiating performance of the third action by executing a portion of the third data plugin component to initiate a third transaction with a first computer-implemented service;
receiving a third composite request from the first client device via the first WebSocket connection while the third transaction is pending, the third composite request identifying a fourth action associated with a fourth data plugin component;
aborting the third transaction in response to the receiving of the third composite request and a determination that the third transaction remains pending;
in response to determining that the third composite request identifies the fourth action, performing the fourth action by executing a portion of the fourth data plugin component to obtain a third response data; and
transmitting, in a third transmission and in response to the third composite request, the third response data to the first client device via the first WebSocket connection.
13. (Previously Presented) The method of claim 11, further comprising:
in response to determining that the second composite request identifies the third action, initiating performance of the third action by executing a portion of the third data plugin component to initiate a third transaction with a first computer-implemented service;
receiving, from the first client device via the first WebSocket connection and while the third transaction is pending, an indication of a suspension or termination of use of the first WebSocket connection by a first single-page application instance; and
aborting the third transaction in response to the receiving of the indication and a determination that the third transaction remains pending.
14. (Previously presented) The method of claim 11, further comprising:


instantiating, after the transmitting of the second transmission, an instance of the third data plugin component;
in response to determining that the second composite request identifies the third action, performing the third action by executing a portion of the third data plugin component, via the instance of the third data plugin component, to obtain a first response data; and
transmitting, in a third transmission separate from the first transmission and the second transmission, the third response data to the first client device via the first WebSocket connection.
15. (Previously Presented) The method of claim 11, wherein the second indication is a response complete indication.
16. (Canceled)
17. (Currently Amended) The method of claim 11, further comprising: 
establishing a second WebSocket connection with the second client device, wherein the second WebSocket connection is different than the first WebSocket connection, wherein: 
the second composite request is received from the second client device via the second WebSocket connection, 
and the third response data is transmitted to the second client device via the second WebSocket connection.
18. (Previously Presented) The method of claim 17, further comprising: 
serving, to the first client device from a first domain with respect to the first client device, first single-page application resources for executing the first single-page application instance; and 
serving, to the second client device from a second domain with respect to the second client device, second single-page application resources for executing a second single-page application instance, wherein the second domain is different than the first domain.
19. (Currently Amended) The method of claim 11, further comprising: 
identifying a prefetch data plugin component configured to perform a prefetch action for a second single-page application, wherein the second single-page application is different than the first single-page application; 
receiving a second request from an instance of the first single-page application executing on the first client device via the first WebSocket connection, the first request identifying the prefetch action; 
in response to determining that the second request includes the prefetch action, performing the prefetch action by executing a portion of the prefetch data plugin component to: 
perform a third transaction with a third computer-implemented service, 

storing the first cacheable data in association with a first key value in a cache; 
identifying, for the second single-page application, a second plurality of data plugin components each configured to provide access to one or more computer-implemented services, wherein the second plurality of data plugin components includes the third data plugin component different than the prefetch data plugin component; 
receiving, after the storing of the first cacheable data, a third composite request from an instance of the second single-page application executing on the first client device via the first WebSocket connection, the third composite request identifying a second plurality of actions, including a third action associated with the third data plugin component; 
in response to determining that the third composite request identifies the third action, performing the third action by executing a portion of the third data plugin component to: 
retrieve from the cache, using the first key value, the stored first cacheable data, and 
obtain third response data based on the retrieved first cacheable data; and 
transmitting, in a third transmission and in response to the third composite request, the third response data to instance of the second single-page application executing on the first client device via the first WebSocket connection.
20. (Previously Presently) The method of claim 11, wherein: the first plurality of data plugin components includes the third data plugin component different from the first data plugin component and the second data plugin component; the performing the first action includes: 
obtaining a third response data from the third data plugin component by causing the third data plugin component to perform a third action, and 
performing the first transaction based on the third response data obtained from the third data plugin component; and the performing the third action includes: 
executing a portion of the third data plugin component to perform a fourth transaction with a third computer-implemented service, and 
obtaining the third response data based on the fourth transaction. 

Reasons for Allowance
Claims 1 and 11 are allowable, since closest arts Klaus Nygard (hereinafter referred to as Nygard) (Klaus Nygard, “Single page architecture as basis for web applications”), Schneider et al. (hereinafter referred to as Schneider) (U.S. Pub. No. 2008/0294854A1), and Gunduc et al. (hereinafter referred to as Gunduc) (U. S. Pub. No. 2005/0251809 A1) cannot teach or render obvious the elements and limitations, such as, establishing a first WebSocket connection with a first client device; identifying, for a first single-page application, a first plurality of data plugin components each configured to provide 

Nygard, Schneider and Gunduc simply teach an overview of web technologies that are related to building complex applications, concepts and components of single page architecture and an overview of popular frameworks; data management interface with plugins; and system and method for software component plug-in framework.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Jackowski et al. (U. S. Patent. No. 6141686) teaches plugins controlled by an extensible service provider that is layered above the TCP or other protocol layer. Jones et al. (U. S. Pub. No. 2015/0312176A1) teaches instant messaging systems and methods. Tjin et al. (U.S. Pub. No. 2013/0166692A1) teaches method and apparatus for providing cross platform audio guidance for web applications and websites.
Dependent claims 2-5, 7-10, 12-15 and 17-20 depend on now allowed independent claims 1 and 11, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on September 21, 2018. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
03/15/2022


/ANH NGUYEN/Primary Examiner, Art Unit 2454